Citation Nr: 0637172	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for skin cancer on a direct 
basis or, alternatively, as secondary to exposure to Agent 
Orange, solar rays and/or non-ionizing radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from October 1971 to May 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for procedural 
considerations in August 2005, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDING OF FACT

Skin cancer has not been related to active service.


CONCLUSION OF LAW

Skin cancer was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that the claims have been fully developed within the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that appellant 
has been notified on numerous occasions of the need to 
provide medical evidence linking his skin cancer to active 
service, by way of exposure to solar rays, Agent Orange, non-
ionizing radiation, or otherwise.

First, in letters dated in April 2002, the veteran was 
advised of the evidence necessary to substantiate a claim for 
service connection, including a claim based on exposure to 
Agent Orange, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A similar VCAA notice letter was provided 
in November 2004.  Id.  

Thereafter, following the Board's remand in August 2005, the 
veteran was provided with another letter in September 2005 
that noted the veteran's various theories for asserting 
entitlement to service connection for skin cancer and the 
respective obligations of VA and the veteran in obtaining 
evidence in support of those theories.  Id.  The Board finds 
that although this letter primarily addressed entitlement 
based on a theory of exposure to ionizing radiation that is 
not applicable to the instant claim, it makes specific 
reference to the Board's remand and does not state that the 
veteran's claim is based on exposure to ionizing radiation.  
Thus, the Board finds that remand for yet another VCAA notice 
letter is not warranted.  

In addition, while the April 2002, November 2004, and 
September 2005 VCAA notice letters did not specifically 
request that the appellant provide any evidence in 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

With respect to the veteran's claim, based on the statements 
and testimony of the veteran, it is clear that the veteran 
readily acknowledges that there is no evidence of treatment 
for skin cancer in service, and that the basis for the 
veteran's claim is that he developed skin cancer as a result 
of excessive exposure to sunlight during service, exposure to 
Agent Orange during service, and/or being exposed to non-
ionizing radiation at a radar station during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2006).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2006).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

As there is no evidence that the veteran was exposed to 
ionizing radiation in service, and he does not contend 
otherwise, consideration of this claim pursuant to 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), and 38 C.F.R. § 
3.311 (2006) is not necessary.

Turning first to the claim for service connection for skin 
cancer as secondary to exposure to Agent Orange, as the RO 
communicated to the veteran on multiple occasions, even 
assuming that the veteran was physically located in Vietnam 
for a short period of time, the record simply does not 
reflect that he suffers from a skin disability that is 
entitled to presumptive service connection based on such 
exposure.  38 C.F.R. §§ 3.307, 3.309 (2006).  Thus, his claim 
for service connection for skin cancer based on exposure to 
Agent Orange is subject to denial as a matter of law.  

Moreover, even assuming that the veteran was exposed to 
excessive sunlight and/or non-ionizing radiation during 
service based on his in-service activities, there is no 
evidence linking his skin cancer to that exposure, and as a 
result of the lack of any relevant in-service symptoms and 
the lack of any current diagnosis of skin cancer linked to 
that exposure, the Board does not find that it is required to 
remand this case for an opinion under the VCAA.  The record 
reflects that he has clearly been aware of the need to come 
forward with evidence linking the veteran's cancer to service 
and has not provided such evidence.  The veteran is also not 
competent to render a diagnosis or attribute his symptoms to 
a particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for skin cancer on a direct basis or, 
alternatively, as secondary to exposure to Agent Orange, 
solar rays and/or non-ionizing radiation, and that service 
connection for this disability is therefore not warranted.


ORDER

The claim for service connection for skin cancer is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


